VIRAL GENETICS, INC.


WARRANT FOR THE PURCHASE OF
SHARES OF COMMON STOCK
PAR VALUE $0.0001


WARRANT AGREEMENT

THE HOLDER OF THIS WARRANT, BY ACCEPTANCE HEREOF, BOTH WITH RESPECT TO THE
WARRANT AND COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT, AGREES AND
ACKNOWLEDGES THAT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED
FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT OR OTHER COMPLIANCE UNDER THE SECURITIES ACT OR THE LAWS
OF THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE
SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR
TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH STATE
STATUTES.

This is to certify that, for value received, _____________________ (the
“Holder”) is entitled to purchase from VIRAL GENETICS, INC., a Delaware
corporation(the “Company”), on the terms and conditions hereinafter set forth,
all or any part of _______________ shares (“Warrant Shares”) of the Company’s
common stock, par value $0.0001 (the “Common Stock”), at the purchase price of
$0.45 per share (“Warrant Price”). Upon exercise of this warrant in whole or in
part, a certificate for the Warrant Shares so purchased shall be issued and
delivered to the Holder. If less than the total warrant is exercised, a new
warrant of similar tenor shall be issued for the unexercised portion of this
warrant. By acceptance hereof, the Holder agrees to be bound by the terms and
conditions of this warrant.

This warrant is granted subject to the following further terms and conditions:

1.      This warrant shall vest and be exercisable immediately, and shall expire
at 5:00 pm Pacific Time on __________________, 2008. In order to exercise this
warrant with respect to all or any part of the Warrant Shares for which this
warrant is at the time exercisable, Holder must take the following actions:

(a)

Deliver to the Corporate Secretary of the Corporation an executed notice of
exercise in substantially the form of notice attached to this Agreement (the
“Exercise Notice”) in which there is specified the number of Warrant Shares that
are to be purchased under the exercised warrant.


(b)

Pay the aggregate Warrant Price for the purchased shares through full payment in
cash or by check made payable to the Corporation’s order.


(c)

Furnish to the Corporation appropriate documentation that the person or persons
exercising the warrant (if other than Holder) have the right to exercise this
warrant.


(d)

For purposes of this Agreement, the Exercise Date shall be the date on which the
executed Exercise Notice shall have been delivered to the Company. Except to the
extent the sale


--------------------------------------------------------------------------------



and remittance procedure specified above is utilized in connection with the
warrant exercise, payment of the Warrant Price for the purchased shares must
accompany such Exercise Notice.


(e)

Upon such exercise, the Company shall issue and cause to be delivered with all
reasonable dispatch (and in any event within three business days of such
exercise) to or upon the written order of the Holder at its address, and in the
name of the Holder, a certificate or certificates for the number of full Warrant
Shares issuable upon the exercise together with such other property (including
cash) and securities as may then be deliverable upon such exercise. Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become a holder of record of such Warrant Shares as of
the Exercise Date.


2.     The Warrant Shares have not and may not be registered as of the date of
exercise of this warrant under the Securities Act or the securities laws of any
state. This warrant and the Warrant Shares issuable on exercise of the warrant,
when and if issued, are and may be “restricted securities” as defined in Rule
144 promulgated by the Securities and Exchange Commission and must be held
indefinitely unless subsequently registered under the Securities Act and any
other applicable state registration requirements, or an exemption from such
registration requirements for resale is available. The Company is under no
obligation to register the securities under the Securities Act or under
applicable state statutes. In the absence of such a registration or an available
exemption from registration, sale of the Warrant Shares will be prohibited. The
Holder shall confirm to the Company the representations set forth above in
connection with the exercise of all or any portion of this warrant.

3.     The Company, during the term of this Agreement, will obtain from the
appropriate regulatory agencies any requisite authorization in order to issue
and sell such number of shares of its Common Stock as shall be sufficient to
satisfy the requirements of the Agreement.

4.     The number of Warrant Shares purchasable upon the exercise of this
warrant and the Warrant Price per share shall be subject to adjustment from time
to time subject to the following terms. If the outstanding shares of Common
Stock of the Company are increased, decreased, changed into or exchanged for a
different number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
Warrant Price thereof, which may be issued to the Holder under this Agreement
upon exercise of the warrants granted under this Agreement. The purchase rights
represented by this warrant shall not be exercisable with respect to a fraction
of a share of Common Stock. Any fractional shares of Common Stock arising from
the dilution or other adjustment in the number of shares subject to this warrant
shall be rounded up to the nearest whole share.

5.     The Company covenants and agrees that all Warrant Shares which may be
delivered upon the exercise of this warrant will, upon delivery, be free from
all taxes, liens, and charges with respect to the purchase thereof; provided,
that the Company shall have no obligation with respect to any income tax
liability of the Holder.

6.     The Company agrees at all times to reserve or hold available a sufficient
number of shares of Common Stock to cover the number of Warrant Shares issuable
upon the exercise of this and all other warrants of like tenor and other
convertible securities then outstanding.

7.     This warrant shall not entitle the Holder hereof to any voting rights or
other rights as a shareholder of the Company, or to any other rights whatsoever,
except the rights herein expressed, and no

--------------------------------------------------------------------------------



dividends shall be payable or accrue in respect of this warrant or the interest
represented hereby or the Warrant Shares purchasable hereunder until or unless,
and except to the extent that, this warrant shall be exercised.

8.     The Company may deem and treat the registered owner of this warrant as
the absolute owner hereof for all purposes and shall not be affected by any
notice to the contrary.

9.     In the event that any provision of this Agreement is found to be invalid
or otherwise unenforceable under any applicable law, such invalidity or
unenforceability shall not be construed as rendering any other provisions
contained herein invalid or unenforceable, and all such other provisions shall
be given full force and effect to the same extent as though the invalid or
unenforceable provision were not contained herein.

10.   This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Delaware, without regard to the principles of
conflicts of law thereof.

11.   In case this warrant shall be mutilated, lost, stolen, or destroyed, the
Company may at its discretion issue and deliver in exchange and substitution for
and on cancellation of the mutilated warrant, or in lieu of and substitution for
the warrant lost, stolen, or destroyed, a new warrant of like tenor and
representing an equivalent right or interest; but only on receipt of evidence
satisfactory to the Company of such loss, theft, or destruction of this warrant
and indemnity satisfactory to the Company. The Holder shall also comply with
such other reasonable regulations and pay such other reasonable charges as the
Company may prescribe.

12.   This Agreement shall be binding on and inure to the benefit of the Company
and the person to whom a warrant is granted hereunder, and such person’s heirs,
executors, administrators, legatees, personal representatives, assignees, and
transferees.

IN WITNESS WHEREOF, the Company has caused this warrant to be executed by the
signature of its duly authorized officer, effective this ____ day of
__________________ 2005.

VIRAL GENETICS, INC.

By____________________________________

Duly Authorized Officer

--------------------------------------------------------------------------------



Exercise Notice

(to be signed only upon exercise of warrant)

TO:     VIRAL GENETICS, INC.

The Holder of the attached warrant hereby irrevocable elects to exercise the
purchase rights represented by the warrant for, and to purchase thereunder,
________________________________ shares of common stock of Viral Genetics, Inc.,
and herewith makes payment therefor, and requests that the certificate(s) for
such shares be delivered to the Holder at:

     


If acquired without registration under the Securities Act of 1933, as amended
(“Securities Act”), the Holder represents that the Common Stock is being
acquired without a view to, or for, resale in connection with any distribution
thereof without registration or other compliance under the Securities Act and
applicable state statutes, and that the Holder has no direct or indirect
participation in any such undertaking or in the underwriting of such an
undertaking. The Holder understands that the Common Stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state statutes for transactions by an
issuer not involving any public offering and that any disposition of the Common
Stock may, under certain circumstances, be inconsistent with these exemptions.
The Holder acknowledges that the Common Stock must be held and may not be sold,
transferred, or otherwise disposed of for value unless subsequently registered
under the Securities Act or an exemption from such registration is available.
The Company is under no obligation to register the Common Stock under the
Securities Act, except as provided in the Agreement for the warrant. The
certificates representing the Common Stock will bear a legend restricting
transfer, except in compliance with applicable federal and state securities
statutes.

The Holder agrees and acknowledges that this purported exercise of the warrant
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company.

DATED this ________ day of ________________________________, __________.

______________________________________

Signature

--------------------------------------------------------------------------------




TRANSFER FORM

FOR VALUE RECEIVED, _________________________________________________ hereby
sell, assign, and transfer unto

     


warrants to purchase shares of the Common Stock of Viral Genetics, Inc.,
represented by the within instrument, and do hereby irrevocably constitute and
appoint:

 


to transfer said warrants stock on the books of the within named Corporation
with full power of substitution in the premises.

Dated _______________________________________, _______________.

_____________________________________________________

In presence of

_______________________________________________________

--------------------------------------------------------------------------------